PER CURIAM. On June 21, 1996, Edward M. Owens filed a petition for writ of certiorari, requesting this court to order the court reporter to complete the appeal record herein by lodging the sealed records and transcripts so as to provide (i) a clerical basis to receive the part of the record sealed below and (ii) a schedule for the court reporters to complete their transcripts. Those sealed transcripts were received by the supreme court clerk on June 24, 1996. This court denied Owens’s petition on July 8, 1996, without comment.  On July 9, 1996, Owens moved for reconsideration and clarification of this court’s denial of his petition for writ of certiorari, which we now deny; at the same time, we add that the court’s denial on July . 8 was entered because Owens never alleged any omissions or errors in the record, nor did he allege the sealed transcripts would not be timely filed. In fact, those transcripts were timely filed prior to this court’s decision on July 8, 1996, denying Owens’s petition for writ of certiorari.  This court points out that its ruling is limited to the issue ruled upon by the chancellor, which appears to be the chancellor’s denial of Owens’s request to intervene. No ruling appears in the record denying Owens’s right to open evidence sealed during the custody proceeding. In sum, this court, by denying Owens’s petition for writ of certiorari, does not decide whether the sealed transcripts lodged by the chancellor and court reporter should be opened. See Cupples Farms Partnership v. Forrest City Prod. Credit Ass’n, 310 Ark. 597, 839 S.W.2d 187 (1992); Cf. Stephens v. Stephens, 306 Ark. 59, 810 S.W.2d 946 (1991).